DETAILED ACTION
Claims 1-4, 6-15 and 17-20 are pending in the Instant Application.
Claims 1-4, 6-15 and 17-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 6-12, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (“Jones”), United States Patent Application Publication No. 2011/0173168, in view of Gay et al. (“Gay”), United States Patent No. 8,862,588, in view of Kapur, United States Patent Application Publication No. 2006/0253500. 

As per claim 1, Jones discloses a computer-implemented method for managing a database comprising a set of database objects, the method comprising: 
storing a set of base physical data for the database ([0015] wherein data can be stored in the original version as base physical data); 
storing a plurality of sets of virtual changes for the database objects, each set of virtual changes associated with a database object ([0045] wherein a set of virtual changes are described for each database object that allows the database object to be changed to a different version); 
presenting a first query response to a first application based on the set of base physical data and a first set of virtual changes associated with a particular database object ([0045] wherein an application can require data in a second version, and the base data and the virtual changes allow for that query data to be presented); and 
presenting a second query response to a second application based on the set of base physical data and a second, different set of virtual changes associated with the particular database object, wherein a set of virtual changes for a database object comprises changes to schema of the database stored as a virtual version of the database object ([0045] wherein an application can require a third version of the data, and a base data is used with the set of virtual changes associated with the third schema is applied to the data object in the first version), and wherein the base physical data is not changed ([0018] wherein one set of data can exist and is converted in real-time to other schemas based on requests, leaving the base data unchanged), but does not teach receiving a change request to the database from the first application that affects the particular database object; determining a validity of the change request from the first application; implementing the change request to a temporary physical data without affecting the base physical data; wherein, for each virtual version of the database object, the physical data of the database object is not physically stored. However, Gay teaches wherein, for each virtual version of the database object, the physical data of the database object is not physically stored ([Col 13, lines 12-28] wherein one physical data version is stored, but the virtual versions, the different schemas, do not have a physical version), but does not teach receiving a change request to the database from the first application that affects the particular database object; determining a validity of the change request from the first application; implementing the change request to a temporary physical data without affecting the base physical data. However, Kapur teaches receiving a change request to the database from the first application that affects the particular database object ([0019] wherein an insert, update, delete/overwrite command is determined i.e. change request); determining a validity of the change request from the first application ([0024] wherein the invention allows for validation of the changes); implementing the change request to a temporary physical data without affecting the base physical data ([0016] wherein the secondary system acts as a test bed, wherein the changes do not affect the primary physical data). 
Both Jones and Gay handle multiple database schemas. One could combine the method of storing virtual changes in Jones with the not storing of physical data in Gay to teach the claimed invention. It would have bene obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using virtual changes in Jones with not storing physical data for each virtual version in Gay in order to have to store less data and quickly and efficiently handle multiple schemas. Both Jones and Kapur allow for updates to a database. One could use the validation process in Kapur with the database updates in Jones to teach the claimed invention. Both Kapur and the Instant Application replicate the data to perform the updates as noted in [0052] of the specification of the Instant Application. The system could also work with the Gay reference since the virtual version appears to be different from the “temporary physical data.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of keeping multiple database versions in Jones and Gay with the validation in Kapur to allow a testbed for database architects without effecting the usage of the database by applications and clients. 

As per claim 2, note the rejection of claim 1 where Jones, Gay and Kapur are combined. The combination teaches the computer-implemented method of claim 1. Jones further discloses creating a third set of virtual changes for the particular object based on the received change request ([0045] wherein the new algorithm is a third set of virtual changes); and presenting a third query response based on the set of base physical ([0045] wherein the new version of the application would receive data converted by the virtual changes to that format).  

As per claim 4, note the rejection of claim 1 where Jones, Gay and Kapur are combined. The combination teaches the computer-implemented method of claim 2. Jones further discloses wherein creating the third set of virtual changes for the particular object comprises: generating a delta metadata based on the received change request ([0045] wherein the new algorithm is the delta metadata); and merging the generated delta metadata with a metadata of the particular object ([0045] wherein creating the virtual change applies the delta algorithm to the object by merging the two).  

As per claim 6, note the rejection of claim 1 where Jones, Gay and Kapur are combined. The combination teaches the computer-implemented method of claim 1. Jones further discloses wherein a virtual version of a database object comprises: (i) references to a set of objects in the database, and (ii) metadata of the referenced objects ([Fig. 5] wherein certain data is the actual data and then other data objects are the algorithm that describes the data in that version (metadata)).  

As per claim 7, note the rejection of claim 1 where Jones, Gay and Kapur are combined. The combination teaches the computer-implemented method of claim 1. Jones further discloses wherein the set of virtual changes for a database object further comprises changes to a data content of the database stored as a set of temporary physical data ([0053] wherein changes to the database data stored can be as multiple versions in memory like cache as described in [0030]).  

As per claim 8, note the rejection of claim 1 where Jones, Gay and Kapur are combined. The combination teaches the computer-implemented method of claim 1. Jones further discloses wherein virtual versions of database objects are registered as a catalog virtual versions ([0045] wherein the stored algorithms are the catalog of virtual versions).  

As per claim 9, note the rejection of claim 1 where Jones, Gay and Kapur are combined. The combination teaches the computer-implemented method of claim 1. Jones further discloses wherein: the data object is a table, and the set of virtual changes comprises adding a column to or deleting a column from the table ([0045] and [Fig. 5] wherein a table is described for the data objects and adding a new version adds a new column).  

As per claim 10, note the rejection of claim 1 where Jones, Gay and Kapur are combined. The combination teaches the computer-implemented method of claim 1. Jones further discloses wherein at least one set of virtual changes from the plurality of sets of virtual changes comprises adding to the database a database object that does not have corresponding data content in the base physical data ([0045] wherein a new element being added would be adding new physical data i.e. no corresponding data already in the database).  

As per claim 11, claim 11 is substantially similar to claim 1 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is substantially similar to claim 2 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is substantially similar to claim 4 and is rejected for the same rationale and reasoning.

As per claim 15, claim 15 is substantially similar to claim 1 and is rejected for the same rationale and reasoning.

As per claim 17, claim 17 is substantially similar to claim 6 and is rejected for the same rationale and reasoning.

As per claim 18, claim 18 is substantially similar to claim 7 and is rejected for the same rationale and reasoning.

As per claim 19, claim 19 is substantially similar to claim 9 and is rejected for the same rationale and reasoning.

.




Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Gay in further view of Kapur in further view of Yang et al. (“Yang”), United States Patent Application Publication No. 2006/0101005.

As per claim 3, note the rejection of claim 1 where Jones, Gay and Kapur are combined. The combination teaches the computer-implemented method of claim 2, but does not disclose issuing an error notification to the first application when the change request is not valid. However, Yang teaches issuing an error notification to the first application when the change request is not valid ([0273]). 
Both Jones and Yang teaches changing values in a database. One could include the method of checking for validity and notifying a user in Yang with the virtual databases changes in Jones to teach the claimed invention. It would have bene obvious to one of ordinary skill in the art before the effective filing data of the invention to combine the method of testing a database using a virtual database clone in Jones with the testing of changes in a database in Yang in order to make sure the changes are proper. 

As per claim 13, claim 13 is substantially similar to claim 3 and is rejected for the same rationale and reasoning.


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168